Application granted, petitioner reinstated and his name ordered to be restored to the roll of attorneys. The application for reinstatement is supported by the recommendations of judicial officers and others, and the Westchester County Bar Association, expressed in a resolution adopted by its board of directors. In addition, the Committee on Character and Fitness for the Ninth Judicial District, after an investigation covering the period from July 15, 1941, has found the petitioner to be a person of good moral character and fit to be reinstated to practice. Present — Wenzel, Murphy, Ughetta and Hallinan, JJ.; Nolan, P. J., not voting.